Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 1 of 16



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                           CASE NO. 19-cv-24411-BLOOM/Louis

  VERNON C. SMITH, individually, and
  VERNON EUGENE SMITH, as Executor
  of the Estate of Linda L. Smith, deceased,

        Plaintiffs,

  v.

  NCL (BAHAMAS) LTD., NCL
  AMERICA LLC d/b/a NCL AMERICA,
  and AKUA LLC d/b/a MAUI REEF
  ADVENTURES,

          Defendants.
  ___________________________________/

     DEFENDANT, AKUA LLC d/b/a MAUI REEF ADVENTURES’ REPLY TO THE
   PLAINTIFFS’ RESPONSE IN OPPOSITION TO AKUA’S MOTION TO DISMISS THE
   PLAINTIFFS’ DECEMBER 26, 2019 FIRST AMENDED COMPLAINT FOR LACK OF
    PERSONAL JURISDICTION; IN THE ALTERNATIVE, MOTION TO DISMISS FOR
      FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

        COMES NOW the Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES

  (“AKUA”), by and through its undersigned counsel and hereby files its Reply to the

  Plaintiffs’ Response in Opposition to AKUA’s Motion to Dismiss the Plaintiffs’ December

  26, 2019 First Amended Complaint, et al., and further states the following:

                                          REPLY

  I.    Introduction and Summary of the Argument

        AKUA has met its requisite burden of establishing why SMITH’s First Amended

  Complaint must be dismissed for lack of specific and general personal jurisdiction.

  (D.E. 38, 38-1). SMITH has not provided any evidence to contradict the statements

  contained in Ariel Ferrer’s Declaration filed in support of AKUA’s Motion to Dismiss.
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 2 of 16
                                                   CASE NO. 19-cv-24411-BLOOM/Louis


        In his Response, SMITH argues the application of jurisdictional statutes which

  were not alleged in his First Amended Complaint. (D.E. 50, pp. 3-4). Moreover, SMITH

  cites to inapposite and pre-Daimler case law in support of his argument that specific and

  general jurisdiction exists over AKUA. (D.E., 50, pp. 4-5, 11-12). In so doing, SMITH

  fails to address, discuss and/or distinguish any of the case law cited by AKUA where

  complaints filed against foreign tour operators were dismissed for lack of specific and

  general personal jurisdiction. (D.E. 38). Accordingly, AKUA’s Motion to Dismiss for

  Lack of Specific and General Jurisdiction must be granted.

  I.    SMITH’s First Amended Complaint Against AKUA Must Be Dismissed for
        Lack of Specific and General Personal Jurisdiction

        1.     Specific Personal Jurisdiction Does Not Exist Over AKUA

        a.     The “Connexity” Requirement Has Not Been Met

        Florida’s long-arm statute is strictly construed and SMITH has the burden of

  proving facts which clearly justify the exercise of personal jurisdiction over AKUA.

  Oriental Imports And Exports, Inc. v. Maduro & Curierl’s Bank, N.V., 701 F.2d 889, 891

  (11th Cir. 1983). In order to obtain specific personal jurisdiction over AKUA, SMITH

  must establish a nexus (“connexity”) between his claims and any acts and/or omissions

  of AKUA in the State of Florida. Wolf v. Celebrity Cruises, Inc., 683 Fed. Appx. 786 *8

  (11th Cir. 2017); Fraser v. Smith, 594 F.3d 842, 850 (11th Cir. 2010); Brown v. Carnival

  Corp., 202 F. Supp. 3d 1332, 1343 (S.D. Fla. 2016); Zapata v. Royal Caribbean

  Cruises, Ltd., 2013 WL 1100028 at *3 (S.D. Fla. 2013); Bloom v. A.H. Pond Co., Inc.,

  519 F.Supp. 1162, 1168 (S.D. Fla. 1981); Turizo v. Jiffy Lube Int’l, Inc., 2019 U.S. Dist.

  LEXIS 166100 *4 (S.D. Fla. Sept. 27, 2019, Bloom) and Neelu Aviation, LLC v. Boca

  Aircraft Maintenance, L.L.C., 2019 U.S. Dist. LEXIS 129454 *11 (S.D. Fla. Aug. 2, 2019,



                                              2
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 3 of 16
                                                              CASE NO. 19-cv-24411-BLOOM/Louis


  Bloom).

          The subject incident allegedly occurred in and/or off the coast of Hawaii. (D.E.

  24, ¶28). Alex Ferrier’s unrebutted Declaration establishes that AKUA has no presence

  in the State of Florida that would justify the exercise of specific personal jurisdiction over

  it. (D.E. 38-1). SMITH has not provided any evidence and/or argument in response to

  AKUA’s argument that the requisite “connexity” and/or nexus does not exist in this

  case. 1 Accordingly, specific personal jurisdiction cannot be exercised over AKUA due

  to the lack of “connexity” between SMITH’s claims herein and any acts and/or omissions

  by AKUA within the State of Florida. Id., See also, Serra-Cruz v. Carnival Corp., 400

  F.Supp. 3d 1354 (S.D. Fla. 2019) (“[p]laintiff has failed to allege any nexus between the

  alleged tort and WIPAD’s alleged activities”).

          b.      Florida Statutes §685.101 and §685.102 Cannot Be Utilized To
                  Establish Specific Personal Jurisdiction Over AKUA

          SMITH argues that specific personal jurisdiction exists over AKUA pursuant to

  Florida Statutes §48.193(a)(a)(9); §685.101 and §685.102. (D.E. 50, pp. 3-4). SMITH

  did not plead these statutes in his Second Amended Complaint as a basis to obtain

  specific personal jurisdiction over AKUA. (D.E. 24). 2 Accordingly, SMITH’s argument

  that specific personal jurisdiction exists over AKUA pursuant to these statutes should
  1
   Since SMITH has not offered any competent evidence in opposition to Ariel Ferrer’s Declaration (D.E.
  38-1), AKUA’s unrebutted denials negate the jurisdictional allegations contained in SMITH’s First
  Amended Complaint. Zapata, 2013 U.S. Dist. LEXIS 36030 at *6 (“[w]hen a plaintiff proffers no
  competent evidence to establish jurisdiction in opposition to the denials of the jurisdictional allegations
  contained in the defendant’s affidavit, a district court may find that the defendant’s unrebutted denials
  sufficient to negate the plaintiff’s jurisdictional allegations”).
  2
   SMITH’s First Amended Complaint does allege that AKUA entered into “a series of agreements” where it
  agreed “…to submit itself to the laws and jurisdiction of the State of Florida, consented to personal
  jurisdiction over itself and consented to venue of the federal court of the Southern District of Florida.”
  (D.E. 24, ¶15). In its Motion to Dismiss, AKUA cited to existing cases in this Circuit and District which hold
  that the presence of a conferral of jurisdiction clause in a tour operator agreement is not a jurisdictionally
  significant fact in the personal jurisdiction analysis. (D.E. 38, pp. 7-8, 12-17). However, SMITH did not
  provide any argument in response to AKUA’s citation to these well-established cases.


                                                        3
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 4 of 16
                                                            CASE NO. 19-cv-24411-BLOOM/Louis


  not be considered by this Honorable Court since these statutes were not pled in the

  Plaintiffs’ First Amended Complaint. Even if this Honorable Court were to consider

  SMITH’s argument regarding these statutes, however, they cannot be used to establish

  specific personal jurisdiction over AKUA as a matter of law.

            SMITH has neither pled nor submitted any evidence establishing that Florida

  Statutes §685.101 and §685.102 are applicable to this case and/or that they provide a

  basis to obtain specific personal jurisdiction over AKUA. (D.E. 24; D.E. 50). Florida

  Statute §685.101 applies only to “the parties to a contract, agreement or undertaking…”

  Florida Statute §685.102 applies only to an action or proceeding that “arises out of or

  relates to any contract, agreement or undertaking…” 3 Accordingly, these two statutes

  cannot be utilized in order to obtain specific personal jurisdiction over AKUA as a matter

  of law.

            i.    By its Own Wording, Florida Statute §685.101 Cannot Be Utilized To
                  Establish Specific Personal Jurisdiction Over AKUA As a Matter of
                  Law

            It is undisputed that SMITH is not a party/signatory to the Excursion Agreement

  and, therefore, cannot invoke the application Florida Statute §685.101 in order to obtain




  3
   Florida Statute §685.101 also requires proof of the existence of a contract “relating to any obligation
  arising out of a transaction involving in the aggregate not less than $250,000…” In support of the
  existence of this element of the statute, SMITH argues that: “…(3) PRIDE OF AMERICA has been sailing
  in Hawaii since 2005 and is estimated to do at least fifty (50) 7-day cruises each year and it calls at
  Kahului, Maui during each cruise.” (D.E 50, p. 4). This unsupported argument does not establish that
  AKUA has earned more than $250,000 in connection with the subject snorkel tour. Thus, even if Florida
  Statute §685.101 could be considered in the instant analysis (which AKUA denies for the reasons set
  forth in this Reply), SMITH has not provided any facts to show that it can be applied to AKUA herein. This
  fact, alone, requires the dismissal of SMITH’s First Amended Complaint against AKUA for lack of specific
  personal jurisdiction. Additionally, AKUA notes that Florida Statutes §685.101 and §685.102 cannot be
  applied to AKUA as same would not be “permitted under the United States Constitution” per the due
  process arguments raised by AKUA in its original Motion to Dismiss, as well as this Reply.




                                                      4
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 5 of 16
                                                               CASE NO. 19-cv-24411-BLOOM/Louis

  pecific personal jurisdiction over AKUA. (D.E. 38-1). 4 It is also undisputed that SMITH

  is not a third-party beneficiary to the Excursion Agreement as a matter of law. (D.E. 38,

  pp. 22-24). 5 Accordingly, by its own wording, Florida Statute §685.101 (which must be

  strictly construed under Florida law) cannot be utilized to establish specific personal

  jurisdiction over AKUA since SMITH is neither a signatory to nor a third-party

  beneficiary of the Excursion Agreement as a matter of law. Id. Therefore, specific

  personal jurisdiction cannot be exercised over AKUA pursuant to Florida Statute

  §685.101. Id.

             ii.     By its Own Wording, Florida Statute §685.102 Cannot Be Utilized To
                     Establish Specific Personal Jurisdiction Over AKUA As A Matter Of
                     Law

             It is undisputed that SMITH’s claims against AKUA do not arise out of the

  Excursion Agreement as a matter of law—rather, SMITH’s claims arise out of an alleged

  incident that occurred in and/or near Hawaii. (D.E. 24, ¶28); See, also, Wolf, 683 Fed.

  Appx. *8 (“Because the alleged tortious activity occurred outside of Florida, and there is

  no connexity between the Agreement and Mr. Wolf’s cause of action, the district court

  did not err in determining it lacked specific personal jurisdiction over OCT”); Brown, 202

  4
      See, also, Schuster v. Carnival Corp., 2011 U.S. Dist. LEXIS 126455 at *17 (S.D. Fla. Feb. 3, 2011):

             While interesting, [the Jetbroadband decision] does not help Plaintiff because there was
             no contract between Dickson and Schuster. If these two parties did not enter into a
             contractual relationship with each other, they could not contractually confer personal
             jurisdiction on a court in Florida. Before the court even reached the five factors in
             Jetbroadband, it required a “contract, agreement or undertaking.”
  5
   SMITH argues that paragraph 27 of the Excursion Agreement disclaiming third-party beneficiary status
  (D.E. 38-1, ¶27) is a “self-serving clause.” (D.E. 50, pp. 4, 18). Despite SMITH’s characterization of
  paragraph 27 of the Excursion Agreement, same, nonetheless, precludes SMITH from being considered
  a third-party beneficiary of the Excursion Agreement a matter of law. Wolf, 683 Fed. Appx. 786 *8 (“Mr.
  Wolf’s claim for breach of contract based upon a third-party beneficiary theory fails because the language
  of the Agreement expressly belies any intent to benefit a third party”); Serra-Cruz, 400 F.Supp. 3d at
  1361; Kreyer v. Carnival Corp., 2019 U.S. Dist. LEXIS 223736 (S.D. Fla. Dec. 19, 2019) and Zhang v.
  Royal Caribbean Cruises, 2019 U.S. Dist. LEXIS 199363 (S.D. Fla. Nov. 14, 2019). Moreover, SMITH
  did not present any evidence to rebut the statements in Ariel Ferrer’s Declaration that SMITH is not a
  third-party beneficiary of the Excursion Agreement. (D.E. 38-1, ¶¶37-38).

                                                         5
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 6 of 16
                                                    CASE NO. 19-cv-24411-BLOOM/Louis


  F.Supp. 3d 1332, 1334 (S.D. Fla. 2016) (“Similarly, in this case, Plaintiff’s claims do not

  arise from a contract; rather, Plaintiff’s claims arise from an injury that occurred while

  she was on an off-shore excursion in Aruba”); Carmouche v. Carnival Corp., 36 F.Supp.

  3d 1335, 1341 (“Further, Plaintiff’s negligence claim does not bear any relationship to

  the contract, as alleged, in which the Excursion Entities agreed to subject themselves to

  this Court’s jurisdiction”), aff’d at 789 F.3d 1201 (11th Cir. 2015) and Lapidus v. NCL

  Am. LLC, 2013 WL 646185 *3 (S.D. Fla. Feb. 14, 2013) (“Further, Plaintiff’s negligence

  claim does not bear any relationship to the contract, as alleged, in which the Excursion

  Entities agreed to subject themselves to this Court’s jurisdiction…Thus, the contract is

  an insufficient basis to confer jurisdiction”). Accordingly, by its own wording, Florida

  Statute §685.102 (which must be strictly construed under Florida law) cannot be utilized

  to establish specific personal jurisdiction over AKUA since SMITH’s claims do not arise

  out of the Excursion Agreement. Id. Therefore, specific personal jurisdiction cannot be

  exercised over AKUA pursuant to Florida Statute §685.102. Id.

        iii.   The Applicable Case Law in this District Does not Support SMITH’s
               Argument that Florida Statutes §685.101 and §685.102 Can Be
               Utilized to Establish Specific Personal Jurisdiction Over AKUA

        In Serra-Cruz v. Carnival Corp., 400 F.Supp. 3d 1354, the plaintiff presented the

  same argument that SMITH now presents in his attempt to obtain specific personal

  jurisdiction over AKUA. Judge Ungaro did not follow the cases of Steffan v. Carnival

  Corp., 2017 U.S. Dist. LEXIS 161790 (S.D. Fla. Aug. 1, 2017) or Lienemann v. Cruise

  Ship Excursions, Inc., 349 F.Supp. 3d 1269 (S.D. Fla. 2018) upon which SMITH now

  relies. (D.E. 50, pp. 3-4). Rather, Judge Ungaro followed Judge Cooke’s decision in

  Evesson v. Carnival Corp., et al., No. 17-cv-23474-MGC, D.E. 41 (S.D. Fla. June 20,

  2018). More particularly, Judge Ugaro held the following:


                                              6
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 7 of 16
                                                             CASE NO. 19-cv-24411-BLOOM/Louis


          The Court agrees with Judge Cooke in Evesson v. Carnival Corp. et al.,
          No. 17-cv-23474-MGC, D.E. 41, 45 (S.D. Fla. June 20, 2018) (hearing on
          motion to dismiss for lack of personal jurisdiction): Plaintiff's use of
          subsection (1)(a)(9) through a third-party beneficiary claim is an attempted
          "back door way through the contract" to establish jurisdiction over a
          foreign defendant in a personal injury case. D.E. 45 at 3. The material
          provisions of the agreement in Evesson are identical to those here. See id.
          D.E. 15-2 ¶¶ 12, 14(c). Judge Cooke found that the plaintiff was not part of
          the agreement between the excursion operator and the cruise line and
          therefore could not enforce the consent to jurisdiction clause, stating:
              What I think [the] contract does is define the relationship between
              the operator and the cruise line and that [**15] the passenger is
              not a third-party beneficiary of that contract. So I don't find that the
              clause confers any jurisdiction such that it would be that [the
              excursion operator] has waived its right to contest jurisdiction in this
              litigation or . . . that plaintiff can enforce the contract against it as a
              third-party beneficiary. Most courts have found that this clause is
              not so broad as to constitute a blanket waiver, and I agree. 6

          D.E. 45 at 32-33. Indeed, courts have held that excursion contractor
          agreements similar to the Agreement here do not confer third-party
          beneficiary status upon plaintiff-guests. See, e.g., Thompson v. Carnival
          Corp., 174 F. Supp. 3d 1327, 1344 (S.D. Fla. 2016); Aronson, 30 F. Supp.
          3d 1379 at 1398. 7

          Although AKUA referenced the cases of Serra-Cruz, Kreyer and Zhang it its

  Motion to Dismiss (D.E. 38, note 4), SMITH did not address and/or attempt to

  distinguish these relevant and significant cases in his Response. (D.E. 50). Rather,

  SMITH argued that personal jurisdiction is proper over AKUA pursuant to Steffan and

  Lienemann. (D.E. 50, pp. 4-5). These cases are readily distinguishable and do not

  support the exercise of personal jurisdiction over AKUA in this case.


  6
   See, pp. 32-33 of the transcript from the June 7, 2018 proccedings in Evesson where Judge Cooke held
  that the tour operator agreememnt in issue did not confer third-party beneficiary status upon the plaintiff
  attached hereto as Exhibit “1.”
  7
   See, also, Kreyer, 2019 U.S. Dist. LEXIS 223736 at *3 (S.D. Fla. Dec. 18, 2019) (“Because the
  arguments presented here are substantively identical to those presented in Serra-Cruz and Evesson, the
  Court finds it appropriate to adopt the reasoning and holdings in Serra-Cruz and Evesson, which both
  found that the plaintiffs had failed to establish the Court’s specific personal jurisdiction over a foreign-
  excursion company defendant”) and Zhang, 2019 U.S. Dist. LEXIS 199362 at *8 (plaintiff could not
  establish personal jurisdiction over foreign tour operator pursuant to Florida Statute 48.193(1)(a)(9) since
  he was not a third-party beneficiary to the excursion agreement between the tour operator and RCCL).

                                                       7
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 8 of 16
                                                              CASE NO. 19-cv-24411-BLOOM/Louis

          In Steffan, 2017 U.S. Dist. LEXIS 161790, Chukka Caribbean Adventures (TCI),

  Ltd., a Turks and Caicos company (“Chukka”), was sued in connection with an accident

  arising out of a shore excursion provided in the Turks and Caicos Islands. Id. at *2.

  Chukka moved to dismiss the plaintiff’s amended complaint for lack of personal

  jurisdiction. Id. at *3. After the briefing was closed and after oral argument was held on

  the issues which were briefed, the plaintiff filed his notice of supplemental authority and,

  for the first time, raised the argument that personal jurisdiction existed over Chukka

  pursuant to Florida Statutes §685.101 and §685.102. Id. at *1.

          Judge Altonaga ultimately held that personal jurisdiction was proper over Chukka

  pursuant to Florida Statutes §685.101 and §685.102. Steffan, 2017 WL 4182203 *6.

  Judge Altonaga’s decision was based upon Chukka’s failure to respond to the plaintiff’s

  Notice of Supplemental Authority and its failure to contest the plaintiff’s claim that he

  was a third-party beneficiary to the shore excursion agreement between Chukka and

  Carnival. Id. at *7. 8

          Unlike the defendant in Steffan, AKUA has “contested” SMITH’s status as a third-

  party beneficiary to the Shore Excursion Agreement. (D.E. 38. Footnote 4 and pp. 22-

  25).    Indeed, AKUA has argued that the terms and conditions of the Excursion

  Agreement (including, but not limited to, paragraph 27) expressly prevent SMITH from

  being considered a third-party beneficiary of the Excursion Agreement. Id.                      Moreover,

  8
   On August 11, 2017, Chukka filed its Motion for Reconsideration and/or Rehearing of Judge Altonaga’s
  Order on its Motion to Dismiss since it never had the procedural opportunity to argue that Florida Statutes
  §685.101 and §685.102 were inapplicable since they were raised, for the first time, in the plaintiff’s Notice
  of Supplemental Authority. (See Chukka’s Motion for Rehearing attached hereto as Exhibit “2”). The
  Steffan case settled at mediation while Chukka’s Motion for Reconsideration was pending. Nonetheless,
  Chukka’s Motion for Reconsideration is illustrative as to why Steffan is an anomaly and cannot be used
  as authority to establish specific personal jurisdiction over AKUA. Moreover, AKUA notes that the very
  arguments presented in Chukka’s Motion for Reconsideration as to why personal jurisdiction could not be
  obtained through the application of Florida statutes §685.101 and §685.102 served as the basis for Judge
  Ungaro’s ruling in Serra-Cruz that personal jurisdiction could not be exercised under these statutes.
  Serra-Cruz, 400 F.Supp. 3d at pp. 1361-1363.

                                                       8
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 9 of 16
                                                       CASE NO. 19-cv-24411-BLOOM/Louis

  Steffan did not involve an NCL excursion agreement containing the terms and

  conditions which the Excursion Agreement in this case has. Therefore, Steffan, which

  should be limited on its procedural facts, is inapposite to the issues raised by AKUA in

  its Motion to Dismiss. Since Lienemann simply followed Steffan, it is, also, does not

  serve as proper authority upon which to base specific personal jurisdiction over AKUA in

  this case.

        c.        SMITH’s Allegation that AKUA Agreed to Indemnify NCL Is
                  Insufficient to Establish Specific Personal Jurisdiction Over AKUA as
                  a Matter of Law

        SMITH argues that: “Paragraph 14 of the “Standard Shore Excursion Agreement”

  squarely implicates Defendant AKUA in “[c]ontracting to insure a person, property, or

  risk located within this state at the time of contracting” pursuant to Fla.Stat.

  §48.193(1)(a)(4).” (D.E. 50, p. 7). SMITH, however, fails to address the cases cited by

  AKUA holding that the insuring/indemnity provision of the Excursion Agreement cannot

  be used to establish personal jurisdiction over AKUA. (D.E. 38, p. 9). Accordingly,

  specific     personal   jurisdiction   cannot   be   exercised   over   AKUA   pursuant   to

  §48.193(1)(a)(4) as a matter of law. Id.

        d.        AKUA Lacks the Requisite Minimum Contacts with the State of
                  Florida

        SMITH did not address AKUA’s minimum contacts argument in his Response

  other than to state that: “Plaintiff submits that a “due process analysis” is unnecessary.”

  (D.E. 50, p. 6). To the extent that SMTH has established that any portion of Florida’s

  specific jurisdiction statute has been triggered (which AKUA denies), then AKUA would

  re-adopt the argument in its Motion to Dismiss that AKUA does not have sufficient

  minimum contacts with the State of Florida which would allow this Honorable Court to



                                                  9
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 10 of 16
                                                    CASE NO. 19-cv-24411-BLOOM/Louis


  properly and fairly exercise specific personal jurisdiction over it. (D.E. 38, pp. 9-10).

  Indeed, the unrebutted Declaration of Ariel Ferrer clearly demonstrates that AKUA does

  not possess the requisite minimum contacts in the State of Florida. (D.E. 38-1).

        3.      General Personal Jurisdiction Does Not Exist Over AKUA

         Citing to pre-Daimler case law, SMITH argues that general personal jurisdiction

  exists over AKUA pursuant to agency principles: “[t]hus, under Meir and Stubbs, the

  activities of Defendant NCL may be imputed to Defendant AKUA by virtue of this

  agency relationship.” (D.E. 50, pp. 11-12). SMITH’s argument is not supported by

  either the facts or the law.

         AKUA has submitted competent evidence to establish that there is no agency

  relationship between AKUA and NCL. (D.E. 38-1, ¶30; D.E. 38-1, Exhibit “A”, ¶2).

  SMITH has not furnished any evidence to rebut Alex Ferrer’s Declaration and/or to

  establish the existence of the alleged agency between NCL and AKUA. (D.E. 50).

  Therefore, SMITH has not met his requisite burden in rebutting Alex Ferrer’s denials on

  the issue of agency and/or establishing facts which establish personal jurisdiction over

  AKUA. Zapata, 203 U.S. Dist. LEXIS 36030 at *6.

         Assuming, arguendo, that agency were an issue in this case, general personal

  jurisdiction cannot be obtained over AKUA pursuant to an agency theory as a matter of

  law. In Thompson v. Carnival Corp., 174 F.Supp. 3d 1327, 1336 (S.D. Fla. 2016), the

  following was stated regarding the plaintiff’s attempt to obtain general personal

  jurisdiction through an agency theory:


         Specifically, Thompson relies on the Eleventh Circuit's decision [**14] in
         Stubbs to argue that Carnival's extensive Florida contacts can be imputed
         to the Excursion Entities by virtue of their agency relationship. Stubbs, 447
         F.3d at 1361. This is a tendentious gloss on precedent that has been
         previously rejected by another court in this District. In Lapidus, Judge

                                              10
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 11 of 16
                                                          CASE NO. 19-cv-24411-BLOOM/Louis


         Seitz held that plaintiff's argument for specific jurisdiction was unfounded
         because,
             Plaintiff's assertion that the Excursion Entities' role as NCL's
             subsidiary establishes jurisdiction over the Excursion Entities
             misinterprets Stubbs v. Wyndham Nassau Resort and Crystal
             Palace Casino, 447 F.3d 1357 (11th Cir. 2006) and Mei[e]r v. Sun
             Int'l Hotels, Ltd., 288 F.3d 1264 (11th Cir. 2002). In those cases,
             the Eleventh Circuit held that a Florida subsidiary acting merely as
             an agent of a non-resident parent company can subject the non-
             resident parent company to the Court's jurisdiction based on the
             subsidiary's contacts with Florida. By contrast here, Plaintiff seeks
             to subject the non-resident subsidiary [Excursion Entities] to
             jurisdiction based on the parent company's [NCL] contacts with
             Florida.


         Lapidus v. NCL Am. LLC, No. 12-21183-CIV, 2013 U.S. Dist. LEXIS
         23531, 2013 WL 646185, at *5 (S.D. Fla. Feb. 14, 2013). Moreover,
         reliance on this line of cases to establish general jurisdiction on an agency
         theory is dubious given the decisions in Daimler and Goodyear. Daimler,
         134 S. Ct. at 760 (rejecting Ninth Circuit's agency theory, finding that it
         "appears to subject foreign corporations to general [**15] jurisdiction
         whenever they have an in-state subsidiary or affiliate, an outcome that
         would sweep beyond even the 'sprawling view of general jurisdiction' . . .
         rejected in Goodyear") (quoting Goodyear, 131 S. Ct. at 2856); see also
         Daimler, 134 S. Ct. at 773 (Sotomayor, J., concurring in judgment)
         (questioning the vitality of Meier in wake of majority decision); Twinstar
         Partners, LLC v. Diamond Aircraft Indus., Inc., No. 11-61684-CIV, 2014
         U.S. Dist. LEXIS 114309, 2014 WL 4102260, at *5 (S.D. Fla. Aug. 18,
         2014) (reasoning that the relationship between a Florida-based
         corporation and a foreign corporation for which the Florida entity allegedly
         served as a "sales conduit" was not "sufficient in light of Daimler and
         Goodyear to establish general jurisdiction on an agency theory"). 9

         SMITH has not proffered any evidence to contradict Ariel Ferrer’s Declaration

  establishing that AKUA is not “at home” in the State of Florida. Moreover, SMITH’s

  allegations against AKUA do not remotely come close to being the type of “exceptional

  case” where a foreign corporation would be deemed to be “at home” for purposes of

  general personal jurisdiction. Carmouche v. Tamborlee Management, Inc., 789 F.3d

  9
   See, also, McCullough v. Royal Caribbean Cruises, 2017 U.S. Dist LEXIS 113876 at *8 (S.D. Fla. July
  21, 2017) (expressly rejecting agency general personal jurisdiction under Stubbs and Meier holding that
  “Daimler is the law of the land when it comes to general personal jurisdiction”).

                                                    11
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 12 of 16
                                                  CASE NO. 19-cv-24411-BLOOM/Louis


  1201, 1205 (11th Cir. 2015) (“A foreign corporation cannot be subject to general

  jurisdiction in a forum unless the corporation’s activities in the forum closely

  approximate the activities that ordinarily characterize a corporation’s place of

  incorporation or principal place of business”). Lastly, SMITH neither addresses Daimler

  nor the various post-Daimler cases cited argued by AKUA which dismissed complaints

  against foreign tour operators for lack of general jurisdiction.   (D.E 38, pp. 10-16).

  SMITH’s First Amended Complaint against AKUA must, therefore, be dismissed for lack

  of general personal jurisdiction.

  III.   SMITH’s First Amended Complaint Against AKUA Must Be Dismissed for
         Failure to State a Claim Upon Which Relief Can Be Granted

         For the reasons set forth in in AKUA’s Motion to Dismiss, as well as this Reply,

  SMITH’s First Amended Complaint must be dismissed for lack of specific and general

  personal jurisdiction.   In the alternative, however, AKUA argues that SMITH’s First

  Amended Complaint must be dismissed for failure to state a claim upon which relief can

  be granted.

         a.     SMITH’s First Amended Complaint is an Impermissible Shotgun
                Pleading

         In his Opposition, SMITH does not address Gutierrez v. Takeda Pharmaceuticals

  America, Inc., 2019 U.S. Dist. LEXIS 47917 (S.D. Fla. March 22, 2019) argued by

  AKUA in support of its position that SMITH’s First Amended Complaint is a shotgun

  pleading. For the reasons and authority argued by AKUA in its Motion to Dismiss,

  SMITH’s First Amended Complaint must be dismissed as it is, indeed, an impermissible

  shotgun pleading. (D.E. 38, p. 18).




                                            12
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 13 of 16
                                                  CASE NO. 19-cv-24411-BLOOM/Louis


        b.     SMITH Fails to State a Claim Upon Which Relief Can Be Granted
               Against AKUA in Count VI-Negligence

         SMITH does not address AKUA’s argument that Count VI of SMITH’s First

  Amended Complaint did not adequately plead causation. Accordingly, for the reasons

  and authorities cited in AKUA’s Motion to Dismiss, Count VI of SMITH’s First Amended

  Complaint must be dismissed. (D.E. 38, pp. 18-19).

        c.     SMITH Fails to State a Claim Upon Which Relief Can Be Granted
               Against AKUA in Count VII-Intentional Failure to Warn

         SMITH does not address AKUA’s argument that Count VII of SMITH’s First

  Amended Complaint did not adequately plead causation.      Accordingly, for the reasons

  and authorities cited in AKUA’s Motion to Dismiss, Count VII of SMITH’s First Amended

  Complaint must be dismissed. (D.E. 38, p. 19). Additionally, notwithstanding the cases

  cited in his Response, SMITH cannot state a claim against AKUA for punitive damages

  as a matter of law. (D.E. 38, pp. 19-20); See, also, Dutra Group v. Batterton, 139 S.Ct.

  2275 (2019) and Eslinger v. Celebrity Cruises, Inc., 772 Fed. Appx. 872 (11th Cir. June

  28, 2019).

        d.     SMITH Fails to State a Claim Upon Which Relief Can Be Granted
               Against AKUA in Count VIII-Wrongful Death Under General Maritime
               Law and Hawaii Wrongful Death Act

        e.     SMITH Fails to State a Claim Upon Which Relief Can Be Granted
               Against AKUA in Count IX-Wrongful Death Under General Maritime
               Law and Florida Wrongful Death Act

        f.     SMITH Fails to State a Claim Upon Which Relief Can Be Granted
               Against AKUA in Count X-Death on the High Seas Act

        For purposes of brevity and ease, AKUA re-adopts the argument set forth in its

  Motion to Dismiss Counts VIII, IX and X of SMITH’s First Amended Complaint. (D.E.

  38, pp. 20-21).



                                            13
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 14 of 16
                                                   CASE NO. 19-cv-24411-BLOOM/Louis


        g.     SMITH Fails to State a Claim Upon Which Relief Can be Granted
               Against AKUA in Count XI-Agency by Estoppel

         SMITH does not address AKUA’s argument in its Motion to Dismiss that Count

  XI of his First Amended Complaint did not plead a claim against AKAU based upon

  agency principles since SMITH has not alleged that AKUA is allegedly liable for the acts

  and/or omissions of its agent.    (D.E. 38, p. 21).   Accordingly, for the reasons and

  authorities cited in AKUA’s Motion to Dismiss, Count XI of SMITH’s First Amended

  Complaint must be dismissed. Id.

        h.     SMITH Fails to State a Claim Upon Which Relief Can Be Granted
               Against AKUA in Count XII-Joint Venture

         SMITH does not address AKUA’s argument that the terms and conditions of the

  Excursion Agreement preclude a claim for joint venture. (D.E. 38, p. 22). Moreover,

  SMITH does not address AKUA’s reliance upon Doria v. Royal Caribbean Cruises, Ltd.,

  393 F.Supp. 3d 1141 (S.D. Fla. 2019). Accordingly, for the reasons and authorities

  cited in AKUA’s Motion to Dismiss, Count XII of SMITH’s First Amended Complaint

  must be dismissed. Id.

        i.     SMITH Fails to State a Claim Upon Which Relief Can Be Granted
               Against AKUA in Count XIII-Third-Party Beneficiary

         SMITH argues that paragraph 27 of the Excursion Agreement that disclaims

  third-party beneficiary status is a “self-serving clause.” (D.E. 50, p. 18). This argument

  is an insufficient rebuttal to the law cited by AKUA that paragraph 27 of the Shore

  Excursion agreement precludes SMITH’s third-party beneficiary claim as a matter of

  law. (D.E. 38, pp.22-24). Accordingly, for the reasons and authorities cited in AKUA’s

  Motion to Dismiss, Count XIII of SMITH’s Amended Complaint must be dismissed. Id.




                                             14
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 15 of 16
                                                    CASE NO. 19-cv-24411-BLOOM/Louis


        j.     SMITH’s Claims for Loss of Consortium Must Be Dismissed

         SMITH does not address AKUA’s argument that loss of consortium cannot be

  recovered under the general maritime law. (D.E. 38, pp. 24-25). Rather, SMITH argues

  that loss of consortium can be recovered under Florida’s and Hawaii’s wrongful death

  acts. (D.E. 50, p. 1). Accordingly, for the reasons and authorities cited in AKUA’s

  Motion to Dismiss, SMITH’s claim for loss of consortium must be dismissed from his

  First Amended Complaint. (D.E. 38, pp. 24-25).



                                       CONCLUSION

        For the foregoing reasons and authorities cited in AKUA’s Motion to Dismiss, as

  well as the instant Reply, SMITH’s FIRST Amended Complaint against AKUA must be

  dismissed for lack of specific and general personal jurisdiction. Alternatively, for the

  foregoing reasons and authorities cited in AKUA’s Motion to Dismiss, as well as the

  instant Reply, all Counts of SMITH’s First Amended Complaint against AKUA must be

  dismissed for failure to state a claim upon which relief can be granted.



                                                   Respectfully submitted,

                                                   MARLOW, ADLER, ABRAMS
                                                   NEWMAN & LEWIS

                                                   BY: /s/ Bruce R. Marx________
                                                      BRUCE R. MARX, ESQ.
                                                      Florida Bar No. 0914177
                                                      Email: bmarx@marlowadler.com
                                                      4000 Ponce de Leon Boulevard,
                                                             Suite 570
                                                      Coral Gables, Florida 33146
                                                      Tel: (305) 446-0500
                                                      Fax: (305) 446-3667



                                              15
Case 1:19-cv-24411-BB Document 58 Entered on FLSD Docket 02/24/2020 Page 16 of 16
                                                 CASE NO. 19-cv-24411-BLOOM/Louis




                              CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that the foregoing was electronically filed with the Clerk
  of the Court via CM/ECF on this 24th day of February, 2020. We also certify that the
  foregoing was served on all counsel or parties of record on the attached Service List
  either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
  other authorized manner for those counsel or parties who are not authorized to receive
  electronic Notices of Filing.
                                                   By: _/s/ Bruce R. Marx_______
                                                       BRUCE R. MARX, ESQ.




                                        Service List

  David W. Singer, Esq.                      Jeffrey E. Foreman, Esq.
  dsingeresq@aol.com                         jforeman@fflegal.com
  Peter G. Walsh, Esq.                       jmaganini@fflegal.com
  pwalsh@1800askfree.com                     Michael C. Gordon, Esq.
  David W. Singer & Associates, PA           mgordon@fflegal.com
  1011 South Federal Highway                 iortiz@fflegal.com
  Hollywood, FL 33020                        narguelles@fflegal.com
  Phone: 954-920-1571                        Samuel C. Gold, Esq.
  Attorneys for Plaintiffs                   sgold@fflegal.com
                                             Foreman Friedman, PA
  Eduardo J. Hernandez                       One Biscayne Tower, Suite 2300
  Ehernandez@ejh-law.com                     2 South Biscayne Boulevard
  Eduardo J. Hernandez, LLC                  Miami, FL 33131
  10691 N Kendall Drive, Suite 109           Phone: 305-358-6555
  Miami, FL 33176                            Fax: 305-374-9077
  Phone: 305-567-0910                        Attorneys for Defendant, NCL (Bahamas)
  Fax: 786-454-8905                          Ltd. and Defendant NCL America LLC
  Attorneys for Plaintiffs




                                           16
